DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on 9/21/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission received 10/27/2020 has been entered.

Response to Arguments
Applicant's arguments filed 10/16/2020 have been fully considered but they are directed towards newly amended claim language. 

Regarding Rejections under 35 U.S.C. § 103, 
Applicant contends that the cited prior art fails to disclose newly amended limitations of independent claims 1, 9, and 18 including “an assembly comprising a self-leveling laser that projects a laser line at an angle of at least 20 degrees to not greater than 60 degrees relative to a mean plane defined 

See the rejection below for how the cited art in light of new/existing references reads on the newly amended language as well as the examiner’s interpretation of the cited art in view of the presented claim set.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, and 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the reference guide;" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 is rejected similarly for the recitation of “the reference guide” in line 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 5-9, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fukumoto (US 20070150228 A1) (hereinafter Fukumoto) in view of Jovanovic et al. (US 20160134860 A1) (hereinafter Jovanovic).
Regarding claim 1, Fukumoto discloses:
A laser system for visually enhancing a surface, the system comprising: [See Fukumoto, ¶ 0005-0006 discloses contextualizing the invention in terms of visual inspection of objects and measurement of three-dimensional shapes of object surfaces.]
an assembly comprising a self-leveling laser that projects a laser line [See Fukumoto, ¶ 0076, Fig. 8 discloses adjusting a measurement posture of a three-dimensional measurement device.  A mechanical position of a posture adjusting mechanism of a measurement jig is converted into electrical signals, and the signals input to a control portion.  Hence, the posture or orientation (i.e. a “level” status) of the measurement jig (and hence, the three-dimensional laser measurement device attached thereto) is able to be adjusted by the system via a control portion.  See Fukumoto, ¶ 0054, Figs. 2A, 10A, 11A, which illustrates projecting a fan laser line relative to a “mean plane” defined by the object surface.] at an angle of at least 20 degrees to not greater than 60 degrees relative to a mean plane defined by the surface [See Fukumoto, ¶ 0084, 0087discloses that an angle θa defines an angle between a light projection axis and a light-projection reference plane (a mean plane defined by the surface).  See Fukumoto, Figs. 10A, 12A clearly illustrates the fan light projecting a plurality of user-selectable angles (selectable nature illustrated per dotted lines of Fig. 10A emanating from point A towards object surface Q).  Thus it is within the level of ordinary skill to understand a selectable angle range of a laser light fan as being routine and conventional in the art.]
Although Fukumoto discloses illuminating a fan laser line across an object and measuring the surface contour resultant therefrom, it does not appear to explicitly disclose:

However, Jovanovic discloses:
and perpendicularly across a joint formed between a first drywall panel and a second drywall panel, [See Jovanovic, ¶ 0079 discloses a camera and active illumination system positioned perpendicular to a plane surface to be measured.  See Jovanovic, Figs. 1 and 2 illustrates at least a laser line 16 projected onto wall surfaces as part of a process of characterizing the 3D positions of objects in a space.]
wherein the laser line enables user visualization of a non-planar distortion in the joint and between the first drywall panel and the second drywall panel relative to the mean plane defined by the surface formed by the first drywall panel and the second drywall panel; and [See Jovanovic, Fig. 2 illustrates a laser line 16 projected into a scene (and onto a wall, wherein it is within the level of ordinary skill to recognize drywall as being a routine and conventional implementation within such), and further that the laser line clearly enables a user to visualize “non-planar” elements or topographies/contours of a scene;  See Jovanovic, ¶ 0041 discloses a procedure of mapping the contour of objects in a room (a 3D modeling system).]
wherein the laser line and the reference guide enable quantification of the geometry of the surface to determine a quality of the joint. [See Jovanovic, ¶ 0041-0043, 0096 discloses generation of the geometries of a 3D model of the scene using a projected laser line and a reference template; See Jovanovic, Fig. 28 illustrates a laser line projected on wall surfaces in a scene, wherein nonlinear distortion of the projected laser line (and hence, a “quality” of uniformness of a joint) is clearly portrayed to a user).]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Fukumoto to 

Regarding claim 5, Fukumoto in view of Jovanovic discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Fukumoto discloses:
wherein the assembly further comprises leveling means, wherein the leveling means enables a user to manually level the assembly. [See Fukumoto, Fig. 8 illustrates a mechanical leveling means by which the posture of the measurement jig can be manually changed.]

Regarding claim 6, Fukumoto in view of Jovanovic discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Fukumoto discloses:
wherein the laser line has a length in a range of 0.1 meters to 10 meters. [See Fukumoto, ¶ 0082 discloses that the length of the distance between the three-dimensional measuring device and the object is reflected in an incident position on the imaging surface – the distance of the laser line is thus within the level of ordinary skill.]

Regarding claim 7, Fukumoto in view of Jovanovic discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Fukumoto discloses:
wherein the assembly emits the laser line at a fan angle in a range of 10 degrees to 160 degrees. [See Fukumoto, Fig. 2A illustrates projecting the laser line in a “fan” at angle phi; See Fukumoto, ¶ 0054 discloses the emission angle phi and that such an angle being selectable is within the level of ordinary skill.]

Regarding claim 8, Fukumoto in view of Jovanovic discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Fukumoto discloses:
wherein the assembly further comprises a surface alignment feature, wherein the surface alignment feature sets at least one of distance of the assembly from the surface and orientation of the assembly relative to the surface. [See Fukumoto, Fig. 8 illustrates a posture adjustment jig; See Fukumoto, ¶ 0076 discloses the ability to adjust the posture of the measurement jig – hence changing the orientation relative to the measured object (or surface).]

Regarding claim 9, this claim recites analogous limitations to claim 1, and is therefore rejected on the same premise.  Please see examiner’s earlier rejection of claim 1 for corresponding motivation statement.
Further, claim 9 recites the following limitations which are not explicitly found from claim 1, but are addressed as follows: 
Jovanovic discloses:
A system of measuring geometry of a surface, the system comprising: 
a camera that digitally images the laser line and the reference guide; and [See Jovanovic, ¶ 0040, 0041, discloses a camera capturing an image of a scene, and Figs. 1 and 2 illustrating a projected laser line (16), a reference template (14) clearly within a camera’s field of view of a captured scene.]
a processor coupled to the camera, [See Jovanovic, ¶ 0058 discloses a computer with a processor coupled with a camera used for capturing an image of the scene.]wherein the processor quantifies the geometry of the surface based on the digital images, [See Jovanovic, ¶ 0041-0043, 0096 discloses generation of the geometries of a 3D model of the scene using a projected laser line and a reference template; See Jovanovic, Fig. 28 illustrates a laser line projected on wall surfaces in a scene, wherein nonlinear distortion of the projected laser line (and hence, a “quality” of uniformness of a joint) is clearly portrayed to a user).] parameters of the laser line, [See Jovanovic, ¶ 0068 discloses that the laser light may be modified to a plurality of desired patterns, and would be detectable by the camera sensor.  In order to generate the model as illustrated in Fig. 28, the camera’s ability to sense the laser line would be necessitated.] and a distance between the camera and the surface to determine a quality of the joint. [See Jovanovic, ¶ 0087 discloses determining the distance/depth of a point from a camera center.]
See previous rejection of claim 1 for motivation.

Regarding claim 12, Fukumoto in view of Jovanovic discloses all the limitations of claim 9, and is analyzed as previously discussed with respect to that claim.
Fukumoto discloses:
wherein the system simultaneously visually enhances geometries of a plurality of surfaces [See Fukumoto, Fig. 10A illustrates the fan of slit light illuminating two sides of a 3-dimension object.]
and wherein the plurality of surfaces include at least a joint between two drywall panels, a wall, a face of one or more wall studs, a surface of insulation, or a combination thereof. [See Fukumoto, Fig. 10A illustrates an object having 6 sides (walls), and at least two of the sides are incident with laser light.]

Regarding claim 14, Fukumoto in view of Jovanovic discloses all the limitations of claim 9, and is analyzed as previously discussed with respect to that claim.
Fukumoto discloses:
wherein the laser line is horizontal and the system visually enhances the geometry of a vertical joint. [See Fukumoto, Fig. 10A illustrates the fan of slit light illuminating two sides of a 3-dimension object – the object including vertical and horizontal joints.]

Regarding claim 15, Fukumoto in view of Jovanovic discloses all the limitations of claim 9, and is analyzed as previously discussed with respect to that claim.
Fukumoto discloses:
wherein the laser line is vertical and the system visually enhances the geometry of a horizontal joint. [See Fukumoto, Fig. 10A illustrates the fan of slit light illuminating two sides of a 3-dimension object – the object including vertical and horizontal joints.]

Claims 2-4, 11, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fukumoto in view of Jovanovic in view of Rutledge et al. (US 20110216288 A1) (hereinafter Rutledge).
Regarding claim 2, Fukumoto in view of Jovanovic discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Fukumoto in view of Jovanovic does not appear to explicitly disclose:
wherein the surface comprises a wall formed by the first drywall panel and the second drywall panel.
However, Rutledge discloses:
wherein the surface comprises a wall formed by the first panel and the second panel. [See Rutledge, Figs. 4, and 6 illustrate walls formed by an arbitrary “first” and “second” panel intersecting; See Rutledge, ¶ 0023, 0028 discloses projecting laser light at a corner of a wall in the environment.]
One of ordinary skill in the art before the effective filing date of the claimed invention would have had good reason to pursue the known options of a surface for laser projection.  As 

Regarding claim 3, Fukumoto in view of Jovanovic in view of Rutledge discloses all the limitations of claim 2, and is analyzed as previously discussed with respect to that claim.
Rutledge discloses:
wherein the wall comprises a vertical wall, a ceiling, or an angled wall. [See Rutledge, Figs. 4 and 6 illustrate vertical walls, and a ceiling having projected laser light thereupon.]
See previous rejection of claim 2 for motivation.

Regarding claim 4, Fukumoto in view of Jovanovic discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Rutledge discloses:
wherein the assembly comprises a plurality of lasers. [See Rutledge, ¶ 0016 discloses the use of one or more lasers.]
See previous rejection of claim 2 for motivation.

Regarding claim 11, Fukumoto in view of Jovanovic discloses all the limitations of claim 9, and is analyzed as previously discussed with respect to that claim.
Rutledge discloses:
wherein the surface comprises a wall formed by the first drywall panel and the second drywall panel and the geometry is quantified by expressing the non-planar distortion of the joint along the laser line, [See Rutledge, Fig. 4 illustrates projecting at least one laser line across a corner formed between a first, second, and third panel; See Rutledge, ¶ 0016 discloses projecting a distortion corrected image (a series of lines) on a projection surface of the environment.  Note in Fig. 4 that the projection surface may be the corner of a room; See Rutledge, ¶ 0023-0024 discloses registering localization information (regarding the shape and contours of the corner that has laser light projected thereupon).] wherein the laser line enables visualization of a non-planar distortion in the joint and between the first panel and the second panel. [See Rutledge, Fig. 3 illustrates displaying a distortion-corrected image onto a wall, so as to allow a user to visualize non-planar distortion (keystoning) occurring therein.]
See previous rejection of claim 2 for motivation statement.
Fukumoto discloses:
defining a width of the joint, measuring a slope of edges of the joint, or a combination thereof. [See Fukumoto, Fig. 10 illustrates a 3-dimensional object, having perpendicular surfaces meeting in joints; See Fukumoto, ¶ 0018 discloses measuring the full 3D shape of a surface, which would naturally include a width of the object.]

Regarding claim 16, Fukumoto in view of Jovanovic discloses all the limitations of claim 9, and is analyzed as previously discussed with respect to that claim.
Rutledge discloses:
wherein the assembly comprises a mirror, wherein the mirror redirects the laser line at the surface. [See Rutledge, ¶ 0020 discloses a laser light being redirected with a scanning mirror.]
See previous rejection of claim 2 for motivation.

Regarding claim 17, Fukumoto in view of Jovanovic in view of Rutledge discloses all the limitations of claim 16, and is analyzed as previously discussed with respect to that claim.
Rutledge discloses:
wherein the mirror is oriented at an angle with respect to a mean plane of the wall, and the angle is in a range of 45 degrees to 60 degrees. [See Rutledge, Fig. 2 illustrates the measurement device being angled at an object, in which case the mirror embedded therein would subsequently be angled.]
See previous rejection of claim 2 for motivation.

Claims 13, 18, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fukumoto in view of Jovanovic in view of Goettel (WO 2011082846 A1; machine translation provided herein) (hereinafter Goettel)
Regarding claim 13, Fukumoto in view of Jovanovic discloses all the limitations of claim 9, and is analyzed as previously discussed with respect to that claim.
Fukumoto in view of Jovanovic does not appear to explicitly disclose:
wherein the system simultaneously visually enhances a wall geometry of an entirety of a wall.
However, Goettel discloses:
wherein the system simultaneously visually enhances a wall geometry of an entirety of a wall. [See Goettel, Fig. 2 illustrates measuring device 32 traveling along line 36 to measure the entirety of a wall.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Fukumoto in view of Jovanovic to add the teachings of Goettel in order to incorporate a measuring tool integrally with a machining tool providing the benefit of a more compact footprint and additionally providing simple and accurate measurement of complex contours.

Regarding claim 18, this claim recites analogous limitations to claim 9 in the form of “a method” rather than “a system”, and is therefore rejected on the same premise.  Please see examiner’s earlier rejection of claim 1 for corresponding motivation statement.
Additionally, Goettel discloses:
(e) providing a recommendation to a drywall finisher if non-planar distortion in the joint and between the drywall panels relative to a plane defined by the drywall panels is detected. [See Goettel, page 5 first paragraph, and page 11 second paragraph discloses a measuring tool embodied with an evaluation device for generating and storing data representative of a wall contour.  It is explicitly recited that the measuring tool comprises a data interface for transmitting data generated in the evaluation device.  Further, the measuring tool is included with a display and operating device which allows operating parameters or detected measured values to be displayed and commands entered.  It should be noted, that given a broadest reasonable interpretation of the given language, “a drywall finisher” could be openly construed as a human.  See Goettel, Fig. 2 illustrates a measuring tool generating data of a wall contour (wherein “non-planar distortion” would be detected as the wall’s shape is irregular).  Per the previous citations, Goettel at least suggests generating and displaying gathered wall contour information to a user, and hence would provide a “recommendation” for further milling, cutting, or other operations.]
	See previous rejection of claim 13 for motivation statement.

Regarding claim 19, Fukumoto in view of Jovanovic in view of Goettel discloses all the limitations of claim 18, and is analyzed as previously discussed with respect to that claim.
Fukumoto discloses:
wherein step (a) comprises projecting a plurality of laser lines across the joint. [See Fukumoto, Fig. 12A illustrates illuminating a plurality of laser lights at various angles towards an object of interest.]

Regarding claim 22, Fukumoto in view of Jovanovic in view of Goettel discloses all the limitations of claim 18, and is analyzed as previously discussed with respect to that claim.
Fukumoto discloses:
wherein step (d) comprises quantifying a geometry of a plurality of joints. [See Fukumoto, Fig. 12A illustrates illuminating a plurality of laser lights at various angles towards an object of interest, having a plurality of joints.]

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Fukumoto in view of Jovanovic in view of Goettel in view of Rutledge.
Regarding claim 21, Fukumoto in view of Jovanovic in view of Goettel discloses all the limitations of claim 18, and is analyzed as previously discussed with respect to that claim.
Rutledge discloses:
wherein step (c) comprises using a camera, [See Rutledge, ¶ 0019 discloses capturing an image of the corner.]
See previous rejection of claim 2 for motivation statement.
Fukumoto discloses:
and step (d) comprises quantifying the geometry of the joint further based on a distance between the camera and the wall. [See Fukumoto, Fig. 10B illustrates quantifying the geometry of the surface – producing images of the surface topography; See Fukumoto, ¶ 0052 discloses a computer system for executing the laser measurement system.]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20110124410 A1			Mao; Xiaodong et al.
US 20070149882 A1			Wedel; Matthias
US 5506683 A				Yang; Yoon-Mo et al.
US 20130326892 A1			SCHORR; Christian

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799.  The examiner can normally be reached on Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK E DEMOSKY/Examiner, Art Unit 2486